Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments to clams 1, 15, and 16.

Response to Amendment
The amendment filed on 01/18/2022 has been entered.  The 112(f) claim objection has been overcome. This action is final necessitated by amendments. 
Response to Arguments
In light of the applicants’ amendment to claims 1,15, and 16 a new interpretation of the prior art Eric Carabalona (US-20090230699-A1) is applied to the amended claim set, the applicant’s argument is moot due to the new interpretation of the prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eric Carabalona (US-20090230699-A1), hereinafter Carabalona
Regarding claim 1, 
(800) comprising: 
a latch housing (832);
a first latching component (806) movably mounted to the latch housing, the first latching component being movable between a respective latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; latched position) and a respective unlatched position (figs.122, 125-126, 128-129, 136, 143, and 148; pg. 11, para. 64 to pg. 12, para. 73; unlatched position);

a second latching component (808) movably mounted to the latch housing, the second latching component being movable independent (pg. 11, para. 64, line 9-13; the second and first latching component are completely independent) of the first latching component between a respective latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; latched position) and a respective unlatched position (figs.122, 125-126, 128-129, 136, 143, and 148; pg. 11, para. 64 to pg. 12, para. 73; unlatched position);

a handle (button 922 and bar 820 collectively work together as a system forming the handle) movably mounted to the latch housing to be movable between an open handle position (fig. 143; release position) and a closed handle position (figs. 145 and 147; retaining position) [pg. 11, para. 64 to pg. 12, para. 73];

a first trigger (884) movably mounted to the latch housing separately from the first latching component [figs. 121-122 and 125-150; pg. 11, para. 64 to pg. 12, para. 73; first trigger/slide pad 884 rotates and slides separately from the first latching component 806 and both interact with each other], the first trigger being movable between a respective engaged position (Figs. 145 and 147; trigger 884 is in its engaged position) in which the first trigger is positioned to prevent the first latching component from moving from its respective latched position to its respective unlatched position, and a respective disengaged position (Figs.  143, 144, and 146; trigger 884 is in its disengaged position) in which the first trigger is positioned to prevent the handle from moving from the open position to the closed position; and (figs. 143-147; pg. 11, para. 64 to pg. 12, para. 73; trigger 884 does not force component 840 to rotate such that the cam lobes 815, 817 block the handle 820 from moving to its closed / retaining position);

(886) movably mounted to the latch housing separately from the second latching component [figs. 121-122 and 125-150; pg. 11, para. 64 to pg. 12, para. 73; second trigger/slide pad 886 rotates and slides separately from the second latching component 808 and both interact with each other], the second trigger being movable between a respective engaged position (Figs. 145 and 147; trigger 886 is in its engaged position) in which the second trigger is positioned to prevent the second latching component from moving from its respective latched position to its respective unlatched position, and a respective disengaged position (Figs.  143, 144, and 146; trigger 886 is in its disengaged position) in which the second trigger is positioned to prevent the handle from moving from the open position to the closed position (figs. 143-144, and 148; pg. 11, para. 64 to pg. 12, para. 73; trigger 886 does not force component 842 to rotate such that the cam lobes 815, 817 block the handle 820 from moving to its closed/retaining position).

Regarding claim 3, 
The latch of claim 1, wherein the first latching component comprises a first pawl (L-shaped pawl claw 840) rotatably mounted to the latch housing and the second latching component comprises a second pawl (L-shaped pawl claw 842) rotatably mounted to the latch housing (figs. 128-150 and 161-163; pg. 11, para. 64 to pg. 12, para. 73).

Regarding claim 4, 
The latch of claim 1, wherein the handle is operatively associated with the first latching component and the second latching component to prevent the first latching component and the second latching component from moving from their respective latched positions to their respective unlatched positions when the handle is in the closed handle position, and allow the first latching component and the second latching component to move from their respective latched positions to their respective unlatched positions when the handle is in the open handle position (figs. 143-147; pg. 11, para. 64 to pg. 12, para. 73; Once the handle component 820 and its catch plates 821 and 823 move into the closed / retaining position and are able to contact the radial surface of the lobes 815 and 817 then both of the catch plates 821 and 823  will act to prevent and block their respective triggers (884, 886) from rotating back from their engaged positions to their disengaged positions and not releasing first and second latching component (806, 808) from their latched position and which in turn are allowed to move to their unlatched position once the handle and its catch plates (821, 823) move to the release position/open handle position). 

Regarding claim 5,
The latch of claim 4, wherein:
the handle is configured to hold the first trigger in its respective engaged position when the handle is in the closed position, to thereby prevent the first latching component from moving from its respective latched position to its respective unlatched position; and (figs. 143, 145, 147, and 154; pg. 11, para. 64 to pg. 12, para. 73; Once the handle component 820 and its catch plate 821 are in the retaining /closed position, the catch plate 821 will get in contact with the radial surface of the cam lobes 815 to block the first trigger 884 in its engaged position and keep the first latching component 806 into its latched position and preventing the mechanism from movement). 
the handle is configured to hold the second trigger in its respective engaged position when the handle is in the closed position, to thereby prevent the second latching component from moving from its respective latched position to its respective unlatched position (figs. 143, 145, 147 and 154; pg. 11, para. 64 to pg. 12, para. 73; Once the handle component 820 and its catch plate 823 are in the retaining / closed position, the catch plate 823 will get in full contact with the straight radial surface of the lobe 817 to block the second trigger 886 in its engaged position and keep the rotating second latching component 808 in its latched position in addition to blocking the second latching component 808 from rotating back into the unlatched position by preventing the second trigger 886 from rotating back into its disengaged position).

Regarding claim 6, 
The latch of claim 5, wherein the handle comprises:
a first retractor surface (821) positioned to move the first trigger from its respective engaged position to its respective disengaged position when the handle is moved from the closed handle position to the open handle position; and [figs. 143,145, and 147; pg. 11, para. 64 to pg. 12, para. 73; in the open handle position (fig. 143), the retractor surface 821 / catch plate of the handle component 820 does not contact cam lobe 815 to block its radial surface which allows the first trigger 884 to rotate from its engaged position (when handle is in closed position fig. 145 and 147) to its disengaged position],
a second retractor surface (823) positioned to move the second trigger from its respective engaged position to its respective disengaged position when the handle is moved from the closed handle position to the open handle position (figs. 143,145, and 147; pg. 11, para. 64 to pg. 12, para. 73; in the open handle position (fig. 143), the catch plate 823 / retractor surface of the handle component 820 does not contact cam lobe 817 to block its radial surface which allows the second trigger 886 to rotate from its engaged position (when handle is in closed position fig. 145 and 147) to its disengaged position).

Regarding claim 7, 
The latch of claim 1, wherein:
the first latching component comprises a first spring (S-1) configured to bias the first latching component towards its respective unlatched position (as shown in the annotated figure of fig. 148 below; pg. 11, para. 64 to pg. 12, para. 73; the first trigger/ spring-loaded slide pad 884 engages and rotates the first latching component 806 to its unlatched position via spring S-1);

the first trigger is located at a first locking point (as shown in the annotated figure of fig. 157 below; the corner of pocket 928) on a movement path (first latching component 806 path along its rotation from its unlatched towards its latched position) of the first latching component when the first trigger is in its respective engaged position(figs. 136-142, 159, and 161; spring-loaded sliding pad 884 passes the corner of pocket 928 while moving towards the engaging position), to thereby hold the first latching component in its respective latched position (figs. 136-150 and 159; pg. 11, para. 64 to pg. 12, para. 73; sliding pad 884 rotates the first latching component 806 from the unlatched into its latched position at which the first trigger 884 is blocked into its engaged position by the catch plate 821 of the handle component 820);

the trigger is not located at the first locking point when the first trigger is in its respective disengaged position, to thereby to allow the first spring to move the first latching component to its respective unlatched position (figs. 136, 143, and 159; pg. 11, para. 64 to pg. 12, para. 73; once the catch plate 821 and the handle 820 move into their release/open position, the sliding pad 884 rotates back into its disengage position away from the first locking point corner under the influence of the first spring S-1 where the first latching member 806 is allowed to rotate back into its unlatched position);

the second latching component comprises a second spring (S-2) configured to bias the second latching component towards its respective unlatched position; and (as shown in the annotated figure of fig. 148 below; pg. 11, para. 64 to pg. 12, para. 73; the second trigger /spring-loaded slide pad 886 engages and rotates the second latching component 808 to its unlatched position via spring S-2);
(as shown in the annotated figure of fig. 157 below; the corner of pocket 930) on a movement path (second latching component 808 path along its rotation from unlatched position to its latched position) of the second latching component when the second trigger is in its respective engaged position (figs. 136-142, 159, and 161; sliding pad 886 passes the corner of pocket 930 while moving towards the engaging position), to thereby hold the second latching component in its respective latched position, (figs. 136-150 and 159; pg. 11, para. 64 to pg. 12, para. 73; sliding pad 886 rotates the second latching component 808 from the unlatched into its latched position at which the second trigger 886 is blocked into its engaged position by the catch plate 823 of the handle component 820);
and the trigger is not located at the second locking point when the second trigger is in its respective disengaged position, to thereby to allow the second spring to move the second latching component to its respective unlatched position (figs. 136, 143, and 159; pg. 11, para. 64 to pg. 12, para. 73; once the catch plate 823 and the handle 820 move into their release/open position, the sliding pad 886 rotates back into its disengages position away from the second locking point corner under the influence of the second spring S-2 where the second latching member 808 is allowed to rotate back into its unlatched position);

    PNG
    media_image1.png
    569
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    617
    media_image2.png
    Greyscale


Regarding claim 8, 
The latch of claim 7, wherein:
the first latching component occupies the first locking point when the first latching component is in its respective unlatched position to prevent the first trigger from moving from its respective disengaged position to its respective engaged position; and (figs. 136 and 143; pg. 11, para. 64 to pg. 12, para. 73; tail end 807 blocks the overhang step 887 and prevents any movement of the sliding pad 884 when the first latching component / pawl 806 rotates completely back to its unlatched position at the first locking point);
the second latching component occupies the second locking point when the second latching component is in its respective unlatched position to prevent the second trigger from moving from its respective disengaged position to its respective engaged position (figs. 136 and 143; pg. 11, para. 64 to pg. 12, para. 73; tail end 809 blocks the overhang step 889 and prevents any movement of the sliding pad 886 when the second latching component / pawl 808 rotates completely back to its unlatched position).

Regarding claim 9,
The latch of claim 8, wherein the handle comprises:
a first contact surface (821) positioned to contact the first trigger when the first trigger is in its respective disengaged position (fig. 143; disengaged position) to thereby prevent movement of the handle to the closed handle position; and (145, 147, and 154; pg. 11, para. 64 to pg. 12, para. 73; Once the first trigger /sliding pad 884 is pushed into its disengaged position, the handle component 820 is blocked from moving into its retaining position / closed handle position via its contact surface 821 that gets into blocking contact with the arc-shaped surface of the cam lobe 815 which in turn is a component of the first latching component/pawl 806 that gets in contact with the first trigger 884 via the tail end 807 and overhang step 887);
a second contact surface (823) positioned to contact the second trigger when the second trigger is in its respective disengaged position (fig. 143; disengaged position) to thereby prevent movement of the handle to the closed handle position (Figs. 143-145, 147, and 154; pg. 11, para. 64 to pg. 12, para. 73; Once the second trigger /sliding pad 886 is pushed into its disengaged position, the handle component 820 is blocked from moving into its retaining position / closed handle position via its contact surface 823 that gets into blocking contact with the arc-shaped surface of the cam lobe 817 which in turn is a component of the second latching component/pawl 808 that gets in contact with the second trigger 886 via the tail end 809 and overhang step 889);

Regarding claim 10, 
The latch of claim 1, wherein the first trigger comprises a first cam (891) rotatably mounted to the latch housing and the second trigger comprises a second cam (893) rotatably mounted to the latch housing (figs. 136-142, 148-150, and 159-160; pg. 11, para. 64 to pg. 12, para. 73; the first and second cams /index projection 891 and 893 move and rotate with the movement and rotation of the first and second triggers/ pads 884 and 886).

Regarding claim 11, 
The latch of claim 10, wherein handle comprises:
a first contact surface (821) configured to abut the first cam when the first trigger is in the disengaged position and not abut the first cam when the first trigger is in the engaged position; and (figs. 136-150, 154, and 159-163; pg. 11, para. 64 to pg. 12, para. 73; in the first triggers’ /sliding pads’ 884 disengaged position, the index projection 891 abuts the open-ended cam groove 811 of the first latching component/ pawl 806 which in turn is abutted via the contact between cam lobe 815 and the first contact surface / catch plate 821 of the handle component 820. The index projection 891 moves out of its abutment with the cam groove 811 once the sliding pad 884 rotates and moves into its engaged position);

a second contact surface (823) configured to abut the second cam when the second trigger is in the disengaged position, and not abut the second cam when the second trigger in in the engaged position (figs. 136-150, 154, and 159-163; pg. 11, para. 64 to pg. 12, para. 73; in the second triggers’ /sliding pads’ 886 disengaged position, the index projection 893 abuts the open-ended cam groove 813 of the second latching component/ pawl 808 which in turn is abutted via the contact between cam lobe 817 and the second contact surface / catch plate 823 of the handle component 820. The index projection 893 moves out of its abutment with the cam groove 813 once the sliding pad 886 rotates and moves into its engaged position);

Regarding claim 12,
The latch of claim 3, further comprising a striker (814 and 816 collectively) comprising:
a first striker pin (814) configured to engage the first pawl when the first latching component is in its respective latched position, and not engage the first pawl when the first latching component is in its respective unlatched position; and (figs. 121-122,125-126,128-150, and 152; pg. 11, para. 64 to pg. 12, para. 73; At the first latching components’ 806 unlatched position, the catch surface 880 and the L-shaped claw 840 do not contact each other. While at the latched position of the first latching component 806, the catch surface 880 and the L-shaped claw 840 are in contact with each other);

a second striker pin (816) configured to engage the second pawl when the second latching component is in its respective latched position, and not engage the second pawl when the second latching component is in its respective unlatched position (figs. 121-122,125-126,128-150, and 152; pg. 11, para. 64 to pg. 12, para. 73; At the second latching components’ 808 unlatched position, the catch surface 882 and the L-shaped claw 842 do not contact each other. While at the latched position of the second latching component 808, the catch surface 882 and the L-shaped claw 842 are in contact with each other);

wherein the latch housing is maintained in engagement with the striker while at least one of the first striker pin engages the first pawl (figs. 130, 137, and 144); or the second striker pin engages the second pawl (figs.135 and 146), and the latch housing is displaceable from the striker when the first latching component and the second latching component are both in their respective unlatched positions (pg. 11, para. 64 to pg. 12, para. 73; once the handle component 820 is moved to its release position / open position and the catch plates 821 and 823 pull away from blocking the first 884 and second 886 trigger, then the first 806 and second 808 latch components are released to rotate to the unlatched position to release the first 814 and second 816 striker pins to allow the doors 802, 804 to open and part away from the housing 832).

Regarding claim 14, 
A latch (800) comprising:
a first means (806) for engaging a corresponding first striker component (814) in a latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; figs. show latched position, at the latched position of the first latching component 806, the claw 840 of the first latching component 806 hooks to the catch surface 882 of the first striker pin 814),
a second means (808) for engaging a corresponding second striker (816) component in a latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; figs. show latched position; at the latched position of the second latching component 808, the claw 842 of the second latching component 808 hooks under the catch surface of the second striker pin 816); and

means movable [the collective made out of a first and a second trigger (sliding pads 884, 886 respectively) and a handle (button 922 and bar 820 collectively work together as a system forming the handle)] between a closed position (figs. 121, 131, 133, 139, 145, 147;  retaining position) for resisting disengagement of the first engaging means from the first striker component and disengagement of the second engaging means from the second striker component (pg. 11, para. 64 to pg. 12, para. 73; once the handle component 820 is moved to its retaining position / closed position and the catch plates (821, 823) are pushed into blocking the first and second triggers (sliding pads 884, 886) via contact with cam lobes (815, 817) respectively, then the first and second latch components (806, 808) are blocked into their latched position where the claws (840, 842) of the respective first and second latching components (806, 808) are kept hooked to the catch surfaces (880, 882) of the first and second striker pins (814, 816) respectively),

and an open position (figs. 122, 125-129, 136, 143, 148; release position) for permitting disengagement of the first engaging means from the first striker component and disengagement of the second engaging means from the second striker component [pg. 11, para. 64 to pg. 12, para. 73; once the handle component 820 is moved to its release position / open position and the catch plates (821 ,823) pull away from blocking cam lobes (815, 817), the first and second triggers (sliding pads 884, 886) move back to their disengaged position, the claws (840, 842) and catch surfaces (880, 882) become unhooked, then the first and second  latch components (806, 808) are released to rotate to the unlatched position (figs. 125 and 136) to release the first  and second striker pins (814, 816) to allow the doors (802, 804) to open and part away from the housing 832], 

the resisting and permitting means [the collective made out of a first and a second trigger (sliding pads 884, 886 respectively) and a handle (button 922 and bar 820 collectively work together as a system forming the handle)] being movable from the open position to the closed position only when the first engaging means is engaged with the first striker component and the second engaging means is engaged with the second striker component, thereby preventing the resisting and permitting means from moving to the closed position when the first engaging means and/or the second engaging means is not in its respective latched position [figs. 121-122, 128, 133, 136, 138, 143, 145, 147-148,  and 153-154; pg. 11, para. 64 to pg. 12, para. 73; once the triggers (sliding pads 884,886) are pushed down to rotate and move into their engaged position by the round arc-shaped back of the catch surfaces (880, 882) of the first and second strikers (814,816 respectively), then the L-shaped claws (840, 842) of the rotating pawls (806, 808) are pushed to rotate and to hook onto the overhanging catch surface (880, 882) of the first and second strikers (814,816 respectively), while the cam lobes (815, 817) clear the path for the handle 820 to be pushed into its retaining position/closed position to block the mechanism at the engaging/latched position, the sequence is reversed once the handle component 820 is pulled into the open handle position/release position to disengage the L-shaped claws (840, 842) of the rotating pawls (806, 808) from the overhanging catch surface (880, 882) of the first and second strikers (814,816) by the movement of the first and second triggers (sliding pads 884, 886)].

Regarding claim 15, 
A latch system (figs. 121-122) comprising:
a striker (814 and 816 collectively) including a first striking portion (814) and a second striking portion (816); and a latch (800) including: [figs. 121-122, 125-126, 128-150, and 152; pg. 11, para. 64 to pg. 12, para. 73]
a latch housing (832);
a first latching component (806) movably mounted to the latch housing, the first latching component being movable between a respective latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; latched position) engaging the first striking portion and a respective unlatched position (figs.122, 125-126, 128-129, 136, 143, and 148; pg. 11, para. 64 to pg. 12, para. 73; unlatched position);

a first trigger (884) movably mounted to the latch housing separately from the first latching component and operatively associated with the first latching component [figs. 121-122 and 125-150; pg. 11, para. 64 to pg. 12, para. 73; first trigger/slide pad 884 rotates and slides separately from the first latching component 806 and both interact with each other];
(808) movably mounted to the latch housing, the second latching component being movable independent [pg. 11, para. 64, line 9-13; the second and first latching component (808. 806) are completely independent] of the first latching component between a respective latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; latched position) engaging the second striking portion and a respective unlatched position (figs.122, 125-126, 128-129, 136, 143, and 148; pg. 11, para. 64 to pg. 12, para. 73; unlatched position);

a second trigger (886) movably mounted to the latch housing separately from the second latching component and operatively associated with the second latching component [figs. 121-122 and 125-150; pg. 11, para. 64 to pg. 12, para. 73; second trigger/slide pad 886 rotates and slides separately from the second latching component 808 and both interact with each other]; and

a handle (button 922 and bar 820 collectively work together as a system forming the handle) movably mounted to the latch housing and operatively associated with the first latching component via the first trigger and operatively associated with the second latching component via the second trigger [figs. 121-123 and 128-150; pg. 11, para. 64 to pg. 12, para. 73; the handle component 820 / locking bar is attached to the housing 832 and moves between a retaining position and a release position to retain or release the first and second latching components (806 and 808) that rotate from latched to unlatched position when released via the sliding and rotational movement of the first and second triggers (884, 886) when in turn released from strikers (814, 816), and rotating the cam lobes 815 and 817 accordingly];

the handle being movable from a closed handle position (figs. 145 and 147; retaining position) to an open handle position (fig. 143; release position) to permit the first latching component and the second latching component to move together from their respective latched positions to their respective unlatched positions (pg. 11, para. 64 to pg. 12, para. 73; Once the handle component 820 is moved to the release position, the catch plates 821 and 823 move away from blocking the cam lobes (815, 817) to allow the first and second trigger (slide pads 884, 886) to rotate to their disengaged position from their engaged position and to allow the first  and second latching components (806, 808) to rotate from their latched position to their unlatched position) and the handle being movable from the open handle position to the closed handle position only when the first latching component and the second latching component are both in their respective latched positions and the first trigger and the second trigger are in respective engaged positions, [figs. 121-122, 125-126, 128-150, and 152-154; pg. 11, para. 64 to pg. 12, para. 73; the handle component 820 and its two catch plates (821, 823) are blocked by the arc-shaped surface of the cam lobes (815, 817) from moving from their release position / open position to their retaining position/ closed position to keep the first and second latching components (806, 808) in their unlatched position. The first and second latching components (806, 808) rotate and engage into their latched position and latch onto their respective first and second striker (814, 816) only when the first and second triggers (884,886) have been pushed by the strikers (814, 816) to rotate and move back into their engaged position to push for the rotation of the cam lobes (815,817) so that the radial surfaces engage with the first and second catch surfaces (821, 823) of the handle component 820 which is allowed to move from its release position and into its retaining position, and the triggers (884,886) slide back and rotate into their disengaged position once they are disconnected from the first and second strikers (814, 816)].

Regarding claim 16,
A storage system (Figs.121-122) comprising:
a frame (as shown in the annotated figure of fig. 122 below; the strikers are supported by the compartment’s frame) supporting a striker (814 and 816 collectively) including a first striking portion (814) and a second striking portion (816); and
a door (802 and 804 collectively) mounted for movement with respect to the frame between closed (fig. 121; door is closed) and opened (fig. 122; door is opened) conditions, the door supporting a latch (fig 123; latch 800) including:
a latch housing (fig. 125; housing 832);
a first latching (806) component movably mounted to the latch housing, the first latching component being movable between a respective latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; latched position) engaging the first striking portion and a respective unlatched position (figs.122, 125-126, 128-129, 136, 143, and 148; pg. 11, para. 64 to pg. 12, para. 73; unlatched position);

a first trigger (884) movably mounted to the latch housing separately from the first latching component and operatively associated with the first latching component [figs. 121-122 and 125-150; pg. 11, para. 64 to pg. 12, para. 73; first trigger/slide pad 884 rotates and slides separately from the first latching component 806 and both interact with each other];

a second latching component (808) movably mounted to the latch housing, the second latching component being movable independent (pg. 11, para. 64, line 9-13; the second and first latching component are completely independent) of the first latching component between a respective latched position (figs. 121, 131, 133, 138, 145, 147; pg. 11, para. 64 to pg. 12, para. 73; latched position) engaging the second striking portion and a respective unlatched position (figs.122, 125-126, 128-129, 136, 143, and 148; pg. 11, para. 64 to pg. 12, para. 73; unlatched position)

a second trigger (886) movably mounted to the latch housing separately from the second latching component and operatively associated with the second latching component; and [figs. 121-122 and 125-150; pg. 11, para. 64 to pg. 12, para. 73; second trigger/slide pad 886 rotates and slides separately from the second latching component 808 and both interact with each other];

a handle (button 922 and bar 820 collectively work together as a system forming the handle) movably mounted to the latch housing and operatively associated with the first latching component via the first trigger and operatively associated with the second latching component via the second trigger [figs. 121-123 and 128-150; pg. 11, para. 64 to pg. 12, para. 73; the handle component 820 / locking bar is attached to the housing 832 and moves between a retaining position and a release position to retain or release the first and second latching components (806 and 808) that rotate from latched to unlatched position when released via the sliding and rotational movement of the first and second triggers (884, 886) when in turn released from strikers (814, 816), and rotating the cam lobes 815 and 817 accordingly];

the handle being movable from a closed handle position (figs. 145, 147; retaining position) to an open handle position (fig. 143; release position) to permit the first latching component and the second latching component to move together from their respective latched positions to their respective unlatched positions (pg. 11, para. 64 to pg. 12, para. 73; Once the handle component 820 is moved to the release position, the catch plates (821, 823) move away from blocking the cam lobes (815, 817) to allow the first and second triggers (slide pads 884, 886) to rotate to their disengaged position from their engaged position and to allow the first and second latching components (806, 808) to rotate from their latched position to their unlatched position); and 

the handle being movable from the open handle position to the closed handle position only when the first latching component and the second latching component are both in their respective latched positions and the first trigger and the second trigger are in respective engaged positions, thereby preventing the handle from moving to the closed handle position when the first latching component and/or the second latching component are in their respective unlatched positions [figs. 121-122, 125-126, 128-150, and 152-154; pg. 11, para. 64 to pg. 12, para. 73; the handle component 820 and its two catch plates (821, 823) are blocked by the arc-shaped surface of the cam lobes (815, 817) from moving from their release position / open position to their retaining position/ closed position to keep the first and second latching components (806, 808) in their unlatched position. The first and second latching components (806, 808) rotate and engage into their latched position and latch onto their respective first and second striker (814, 816) only when the first and second triggers (884,886) have been pushed by the strikers (814, 816) to rotate and move back into their engaged position to push for the rotation of the cam lobes (815,817) so that the radial surfaces engage with the first and second catch surfaces (821, 823) of the handle component 820 which is allowed to move from its release position and into its retaining position, and the triggers (884,886) slide back and rotate into their disengaged position once they are disconnected from the first and second strikers (814, 816)].

the handle being positioned relative to the door [figs. 121-123; the handle parts (button 922 and bar 820 collectively work together as a system forming the handle) are placed around the door (802, 804 collectively] such that the handle extends outwardly farther relative to the door when the handle is not in the closed handle position  as compared to when the handle is in the closed position, thereby providing an indicator when the handle is not in the closed position [pg. 11, para. 64 to pg. 12, para. 73; the handle component 820 moves away from its closed /retained position (fig. 145) and into its open / release position (fig. 143) so that it travels a distance out of the housing 832 to be visibly longer than when the handle component 820 is moved into the housing 832 to engage the cam lobes (815, 817) at their radial surfaces in response to the triggers (884, 886) movement to their engaged position by the strikers (814,816)].

    PNG
    media_image3.png
    582
    750
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Carabalona (US-20090230699-A1), hereinafter Carabalona

Regarding claim 2, 
While Carabalona teaches the latch of claim 1. But Carabalona is silent on wherein the handle (button 922 and bar 820 collectively work together as a system forming the handle) is pivotally connected to the latch housing

Carabalona discloses the claimed invention except for wherein the handle is pivotally connected to the latch housing. But Carabalona discloses that the button 922 is a push button, it would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that pivoting a button could achieve the same result as pushing a button.  As long as the actuation occurs, then the pivoting handle and the push button are functional equivalents. See MPEP 2144.06 (II).

Regarding claim 13,
The latch of claim 1, wherein the handle and latch housing are configured such that a predetermined surface of the handle is concealed when the handle is in the closed position, and exposed when the handle is not in the closed position.
it would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that the pivoting handle (button 922) would have a surface that would be exposed when pulled and the same surface would not be exposed (concealed) when not pulled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:
Chuen-Yi Liu (US-20040195841-A1) teaches of a lock assembly that includes two hook member and a rocker arm.
Luke Liang (US-20070290511-A1) teaches of a two-point mortise latch with two hooks and a hook arm.
Stanley Chung (US-20080258475-A1) teaches of a two-point lock with security hooks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        
/TAL SAIF/Examiner, Art Unit 3675